      Case 2:18-cv-02430-JAR-KGG Document 49 Filed 06/10/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 SERETSE YOUNG,
                       Plaintiff,

                Vs.                                   Case No. 18-2419-JAR-KGG

 ACCOUNT RECOVERY SPECIALISTS,
 INC., et al,
              Defendants

 SERETSE YOUNG,
                       Plaintiff

                Vs.                                   Case No. 18-2615-JAR-KGG

 LAW OFFICE OF AMBER M. BREHM,
 et al,
                Defendants




 ADRIANA YOUNG,
                       Plaintiff

          Vs.                                         Case No. 18-2430-JAR-KGG
 REVENUE ENTERPRISES, LLC.,
 et al,
               Defendants



     SUPPLEMENTAL JOINT STIPULATION REGARDING SCHEDULING AND
                            DISCOVERY

       Interested-Party Keith Williston (“Williston”) and Defendants Account Recovery

Specialists, Inc., Law Office of Amber M. Brehm, and Revenue Enterprises, LLC (“Defendants”)

submit the following stipulation regarding scheduling and the conducting of discovery related to a

potential motion for sanctions against Keith Williston:
      Case 2:18-cv-02430-JAR-KGG Document 49 Filed 06/10/19 Page 2 of 5




       1.     On May 8, 2019 Williston and Defendants entered into a Joint Stipulation

Regarding Scheduling and Discovery (“May 8 Stipulation”).

       2.     On May 9, 2019, the Court entered an order adopting the deadlines set forth in the

May 8 Stipulation.

       3.     The May 8 Stipulation provided, in part, the following:

              a. Defendants shall withdraw the April 29, 2019 Motions, and it is agreed that

                     Defendants shall have until three-weeks after the receipt of deposition

                     transcripts for the depositions of Adriana Young and Seretese Young to serve

                     Williston with any motion for sanctions.

              b. Based on the potential conflict of interest identified by Judge Gale between

                     Williston and the Youngs, and without acknowledging the existence of such a

                     conflict, Williston will work to have the Youngs obtain new counsel by May

                     24, 2019, and to withdraw as their counsel. Assuming the Youngs obtain new

                     counsel, it is expected that identification of such new counsel will be disclosed

                     to Defendants and the Court.

              c. Williston and Defendants agree to work with Adriana Young and Seretese

                     Young and potential new counsel to schedule depositions of Adriana Young

                     and Seretese Young to occur on or before June 28, 2019. If depositions are

                     unable to be scheduled, Defendants reserve the right to seek additional guidance

                     from the Court regarding how to proceed.

              d. The potential subject matter of the depositions of Adriana Young and Seretese

                     Young will be limited to: (1) Adriana Young’s knowledge regarding Case No.

                     18-2419 being filed on her behalf; (2) Seretese Young’s knowledge regarding



                                                    2
      Case 2:18-cv-02430-JAR-KGG Document 49 Filed 06/10/19 Page 3 of 5




                  Case Nos. 18-2615 and 18-2430 being filed on his behalf; (3) Adriana Young

                  and Seretese Young’s knowledge regarding the lawsuits being filed as putative

                  class actions; and (4) how Adriana Young and Seretese Young were updated

                  about and informed of the progression of Case Nos. 18-2419, 18-2615, and 18-

                  2430. Nothing in this paragraph serves as a presumptive waiver of attorney-

                  client privilege by or for Adriana Young or Seretese Young. It is acknowledged

                  that Adriana Young and Seretese Young will have the right to assert any claim

                  of privilege that they or their forthcoming counsel deems appropriate at the time

                  of their respective deposition.

              e. Consistent with the May 3, 2019 Order, no discovery beyond the depositions of

                  the Youngs may occur without a court order indicating such discovery can go

                  forward and to what extent. See May 3, 2019 Order (“Following those

                  depositions, the Court will convene another status conference to determine

                  what, if any, further discovery is necessary…. Pending that conference, all other

                  discovery is suspended.”).

       3.     To the knowledge of Williston and Defendants, the Youngs have not obtained new

counsel as contemplated by the May 8 Stipulation. Williston and his counsel have attempted to

contact the Youngs on multiple occasions to encourage them to obtain new counsel, but have not

received a response.

       4.     Defendants have informed Williston that Defendants served the Youngs with

subpoenas for depositions, scheduled for June 21, 2019.

       5.     Although the Court’s Order and the May 3 Stipulation currently limit discovery to

the depositions of the Youngs, Williston has agreed to accept service of depositions by written



                                                3
      Case 2:18-cv-02430-JAR-KGG Document 49 Filed 06/10/19 Page 4 of 5




question, which were emailed to Williston and his counsel on June 6, 2019. Williston agrees to

provide a sworn written response to the deposition questions emailed on June 6, 2019, on or before

June 21, 2019. In accepting service, Williston reserves all rights to object to the specific questions

set forth therein. In exchange, Defendants agree and stipulate not to seek any further discovery

from any party or non-party. It is further agreed that, consistent with the May 3 Stipulation, the

deadline to serve any sanctions motion remains 15-days from the receipt of the transcripts of the

scheduled June 21, 2019 Youngs depositions, regardless of whether or not the Youngs appear at

the depositions. Defendants have indicated that if the Youngs do not appear at the June 21, 2019

depositions they intend to make a record accordingly and obtain a transcript of said record.



Dated: June 10, 2019                                  GERMAN MAY PC

                                                       /s/ Catherine D. Singer
                                                       Catherine D. Singer        KS# 26271
                                                       1201 Walnut Street, Suite 2000
                                                       Kansas City, MO 64106
                                                       Tel: 816-471-7700
                                                       Fax: 816-471-2221
                                                       E-mail: CatherineS@germanmay.com


                                                       STEIN ADLER DABAH &
                                                       ZELKOWITZ, LLP

                                                       /s/ Christopher R. Murray
                                                       Christopher R. Murray (Pro Hac Vice)
                                                       520 White Plains Road Suite 500
                                                       Office 5095
                                                       Tarrytown, NY 10591
                                                       347-378-1898
                                                       Fax: 347-391-2266
                                                       Email: cmurray@steinadlerlaw.com
                                                        Attorneys For Interested Party
                                                        Keith N. Williston



                                                  4
      Case 2:18-cv-02430-JAR-KGG Document 49 Filed 06/10/19 Page 5 of 5




                                                      BASSFORD REMELE, PA

                                                       /s/ Michael A. Klutho
                                                       Michael A. Klutho (License #78069)
                                                       Patrick D. Newman (Pro Hac Vice)
                                                       100 South Fifth Street, Suite 1500
                                                       Minneapolis, Minnesota 55402
                                                       Phone: (612) 333-3000
                                                       Fax: (612) 333-8829
                                                       Email: mklutho@bassford.com
                                                               pnewman@bassford.com

                                                       Attorneys for Defendants Account
                                                       Recovery Specialists, Inc., Law Office of
                                                       Amber M. Brehm, and Revenue
                                                       Enterprises, LLC




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 10, 2019, I electronically filed the foregoing with the Clerk of
the Court via CM/ECF, and a copy of same was served upon all parties of record through the
Court’s ECF system.

                                                              By: /s/ Catherine D. Singer
                                                                 Attorneys for Interested Party
                                                                 Keith N. Williston




                                                 5
